The Surrogate.
In asking that the respondent be directed to render an account, for judicial settlement by the Surrogate of this county, the petitioners declare that they have no other object than to restrain the allowance of commissions to the executor within the limits fixed by the statutes of this State. They claim that, if the proceedings for accounting now pending in New Jersey should be pushed to a conclusion, and if the compensation of the executor should be fixed by the Orphans’ court of Morris county, he might be granted a larger sum than would be here awardable.
I have grave doubts whether a compliance with the petitioner’s application would practically result in any saving of administration expenses. The New Jersey court, in which the executors accounting pro*389ceeding is now pending, would not be bound to dismiss it, and, very likely, would not be disposed to dismiss it, in deference to any adjustment that might here be made. Under all the circumstances, it seems to me that the rights of all parties interested can be best ascertained and determined in New Jersey. Indeed, I am inclined to think that, at the conclusion of any accounting proceedings that might be instituted, it would be proper to direct the transmission of all undistributed assets to New Jersey, and to remit all parties interested to the Orphans’ court of Morris county, for the determination of any controversy respecting the executor’s commissions.
I am not disposed to dismiss this petition, but if the petitioners do not care to press it, I will permit it to be withdrawn.